DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARIA KORYNSEL,
                            Appellant,

                                    v.

    REEMPLOYMENT ASSISTANCE APPEALS COMMISSION, and
                 PAYCHEX PEO IV, LLC,
                       Appellees.

                              No. 4D20-2329

                         [November 18, 2021]

   Administrative appeal from the Reemployment Appeals Commission;
L.T. Case No. RAAC 20-01083.

  Neil Bryan Tygar of Neil Bryan Tygar, P.A., Delray Beach, for appellant.

   Katie E. Sabo of Reemployment Assistance Appeals Commission,
Tallahassee, for appellee Reemployment Assistance Appeals Commission.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.